Citation Nr: 0301575	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 30 percent for left 
upper extremity weakness and paresthesia, status post left 
wrist surgery.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to 
September 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which granted service 
connection and a 10 percent disability rating for a 
postoperative left wrist disability with ulnar nerve 
involvement, effective September 13, 2000 (day after 
separation from service).  In December 2001, the RO 
granted a higher rating, from 10 percent to 30 percent, 
for this disability, effective September 13, 2000, and it 
recharacterized the condition as left upper extremity 
weakness and paresthesia, status post left upper extremity 
surgery.  The veteran continues to appeal for a higher 
rating for this condition.

In April 2002, a statement of the case was issued by the 
RO addressing issues of higher ratings of a left knee 
disability and headaches.  However, a substantive appeal 
on these issues has not been filed, and they are not 
before the Board at this time.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).  


FINDINGS OF FACT

The veteran's service-connected left upper extremity 
weakness and paresthesia, status post left wrist surgery, 
is manifested by severe incomplete paralysis of the left 
(minor) arm.


CONCLUSION OF LAW

The criteria for a 40 percent rating for left upper 
extremity weakness and paresthesia, status post left wrist 
surgery, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a , Diagnostic Code 8512 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1990 to 
September 2000.  His service medical records reveal 
treatment for a left wrist disorder following an in-
service car accident in February 1994.  X-ray examination 
of the left wrist in February 1994 revealed an avulsion of 
the ulnar styloid process.  A treatment report, dated in 
May 1999, noted complaints of left wrist pain for the past 
month.  A computerized tomography (CT) scan of the left 
wrist in June 1999 revealed some old bony fragmentation to 
the left ulnar styloid.  In July 1999, the veteran 
underwent a left distal radioulnar joint debridement and 
abrasion arthroplasty, which was unsuccessful.  In 
September 1999, he underwent a left Suave-Kapandji 
surgical procedure, which was unsuccessful.  A treatment 
report, dated in February 2000, noted the veteran's 
complaints of ongoing left wrist pain.  Physical 
examination of the left hand revealed a decreased range of 
motion with pain and decreased pinch and grip strength.  
The veteran was discharged from service on September 12, 
2000, by reason of physical disability, with severance 
pay.

In December 2000, a VA examination for joints was 
conducted.  The veteran complainted of constant pain in 
the left wrist.  He indicated that when he moves his wrist 
it pops and the pain becomes worse.  Physical examination 
of the left wrist revealed no swelling, signs of 
infection, or redness over the wrist or operative site.  
The scars on the left wrist and forearm were described as 
healed.  The veteran was reported to be right handed, and 
wore a brace over the left wrist for support.  The left 
forearm was smaller and weaker than the right forearm and 
the left wrist was weaker than the right one.  Range of 
motion of the left wrist revealed extension from 0 to 30 
degrees, flexion from 0 to 20 degrees, abduction was from 
0 to 10 degrees, and adduction was from 0 to 10 degrees.  
The veteran indicated that he was unable to move his wrist 
after pain sets in.  The supination and pronation was 
mostly at the elbow joint, which was without restrictions.  
The report noted that the veteran has a major handicap at 
the left wrist, with a diagnosis of post traumatic and 
post surgical left wrist.  The report also noted a 
diagnosis of a normal left hand. 

In July 2001, a VA examination for peripheral nerves was 
conducted.  The veteran complainted of pain in the left 
upper extremity.  He also reported numbness on the dorsal 
side of the left hand, as well as the left little finger.  
Motor examination of the left upper extremity revealed 
mild atrophy of the left forearm and left hand muscles.  
Muscle strength testing, which was limited due to pain, 
revealed left deltoid strength of 5/5, left 
brachioradialis strength of 4/5, and left triceps strength 
of 4/5.  The veteran was not able to perform supination 
and pronation of the left forearm and was unable to extend 
the left wrist.  There was marked weakness of the flexors 
and extensors of the fingers of the left hand, and also 
weakness of abduction and adduction of the fingers of the 
left hand.  The veteran also had weakness in all movements 
of the left thumb.  Sensory examination revealed 
hyperesthesia to pin prick in the left thenar and 
hypothenar eminence and diminished pinprick on the ulnar 
side of the left forearm.  The diagnosis was left upper 
extremity weakness and paresthesia likely due to status 
post left upper extremity surgery.  

In August 2001, a VA examination of the hand was 
conducted.  The veteran reported constant pain in his left 
wrist and hand.  Range of motion testing of the left hand 
revealed a normal full range of motion from the tips of 
the fingers to the palm of the hand and also from the 
thumb to the tips of the fingers.  The veteran was able to 
grasp objects, however, grip strength was limited due to 
left wrist pain.  Range of motion testing of the left 
wrist revealed palmer flexion to 60 degrees, dorsiflexion 
to 50 degrees, ulnar deviation to 50 degrees, and radial 
deviation to 50 degrees.  All of these movements produced 
pain.  The report concluded with a diagnosis of status 
post fracture and surgery of the left wrist, with 
traumatic degenerative joint disease of the left wrist 
affecting the sensation of the left hand, ulnar nerve 
distribution.  

VA treatment records from 2000 to 2002 were obtained.  X-
ray examination of the left wrist in July 2001 revealed 
two screws in the distal radius and ulna with an old non-
union fracture and missing bone in the distal ulna.  The 
distal ulna was fixed to the distal radius, and there was 
an old ulna styloid fracture noted.  Physical examination 
revealed a full range of motion in all digits, and all 
tendons were intact.  Numbness was noted in the dorsal 
ulna secondary to sensory branch involvement; otherwise 
sensory examination was within normal limits.  The veteran 
was shown to be very tender at the ulnar side of the left 
wrist.  Flexion and extension of the left wrist were 
resisted and painful.  No supination was shown in the left 
forearm.  The report concluded with an assessment of left 
wrist pain secondary to failed S-K arthrodesis.  A 
treatment report, dated in February 2002, noted the 
veteran's complaints of ongoing pain in his left wrist.  
The report noted a recommendation that the veteran undergo 
a revision of arthrodesis of the left wrist.

II.  Analysis

The veteran contends that his service-connected left upper 
extremity weakness and paresthesia, status post left wrist 
surgery, warrants an initial disability evaluation in 
excess of 30 percent.  Through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his 
claim.  Pertinent records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under the provisions pertaining to disabilities of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than for complete paralysis, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a.  Neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated 
on the scale provided for injury of the nerve involved, 
with a maximum equal to severe incomplete paralysis.  38 
C.F.R. § 4.123.  Neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124.

The veteran's left upper extremity weakness and 
paresthesia, status post left wrist surgery, is currently 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8512, 
which sets forth the criteria for rating the lower 
radicular group of  peripheral nerves.  Because the 
veteran is right handed, his left arm disability involves 
the minor upper extremity.  

A 30 percent disability rating under Diagnostic Code 8512 
is assigned if there is moderate incomplete paralysis of 
the minor upper extremity.  A 40 percent rating is 
warranted where there is severe incomplete paralysis of 
the minor upper extremity.  A 60 percent rating is 
warranted for complete paralysis  of the minor upper 
extremity, with all intrinsic muscles of the minor hand, 
and some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).

In the judgment of the Board, the evidence as a whole 
supports a finding that the veteran's left upper extremity 
weakness and paresthesia, status post left wrist surgery, 
is most appropriately rated as 40 percent disabling under 
Code 8512.  The evidence reflects nerve involvement, with 
weakness, pain, limited motion, and deteriorated function 
in the left hand and wrist.  Considering the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the left (minor) 
upper extremity disorder produces impairment equivalent to 
severe incomplete paralysis within the meaning of Code 
8512, and thus a higher rating of 40 percent for this 
condition is warranted.

A higher rating of 60 percent for the left upper extremity 
disability under Code 8512 is not warranted as the 
evidence does not reflect that this condition is 
manifested by complete paralysis of all intrinsic muscles 
of the minor hand, and some or all of flexors of wrist and 
fingers, paralyzed (substantial loss of use of hand).  
There have been no findings of complete paralysis of all 
intrinsic muscles of the hand.  Moreover, the flexors of 
the wrist and fingers of the left hand, while weak and 
limited in motion to an extent, are not paralyzed.  
Accordingly, there is no basis for the assignment of an 
even higher 60 percent evaluation for the disability.  

While the left upper extremity disability may have varied 
somewhat from day to day since the effective date of 
service connection (September 13, 2000), there appear to 
be no distinct periods of time during which the condition 
was more than or less than 40 percent disabling.  Thus the 
disability is to be continuously rated 40 percent since 
September 13, 2000, without different "staged ratings."  
Fenderson v. West, 12 Vet.App. 119 (1999).  


ORDER

A higher rating of 40 percent, for left upper extremity 
weakness and paresthesia, status post left wrist surgery, 
is granted.


		
	L.W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

